FINANCIAL CORPORATION QUARTERLY REPORT TO SHAREHOLDERS September 30, 2007 October 15, 2007 Dear Shareholder, We are pleased to report the results of our third quarter ended September 30, 2007.Our subsidiary, BankGreenville continued to build momentum in this, its sixth full calendar quarter of operation.Contributing to this momentum were the move into our new permanent headquarters building in April, the increase in our client service and loan production staff as well as the growth in our market recognition. Total assets grew to $48.9 million as of September 30, 2007, an increase of $17.2 million, or 54% from December 31, 2006.Gross loans were $31.3 million at September 30, 2007, an increase of $17.3 million, or 123% from December 31, 2006.At September 30, 2007, deposits totaled $38.7 million, compared to $20.9 million at December 31, 2006, for a $17.8 million or 85% increase. Our net loss for the nine months ended September 30, 2007 was $454,668, or $0.39 per diluted share compared to a net loss of $639,971, or $0.54 per diluted share for the same period in 2006.Net loss for the third quarter of 2007 was $144,099, or $0.12 per diluted share. Our strong loan growth of 123% from December 31, 2006 to September 30, 2007, along with anticipated loan growth during the fourth quarter of 2007 will have a positive impact on interest income and results of operations as we near our two year anniversary at the end of January, 2008. BankGreenville is a community bank, focused on the Greenville market and offering a full complement of commercial banking services including traditional loan and deposit products, online banking, ATM, cash management and other related banking products.We are intent upon providing high quality client service to the Greenville market with a personal and professional approach. Thank you for your support. We hope to see you at BankGreenville and encourage you to contact us with any questions or needs. Sincerely, /s/ Russel T. Williams Russel T. Williams President & CEO FINANCIAL CORPORATION Financial Highlights (unaudited) ($ in millions) FINANCIAL CORPORATION Financial Highlights (unaudited) As of Balance Sheet Data: 9/30/2007 12/31/2006 Total assets $ 48,876,920 $ 31,656,709 Gross Loans 31,330,725 14,025,258 Allowance for loan losses (370,721 ) (210,370 ) Deposits 38,688,921 20,932,001 Shareholders’ equity 9,532,923 10,066,832 Growth Rates: Percentage increase in assets 54% Percentage increase in loans 123% Percentage change in deposits 85% Quarter Nine Months Results of Operations Ended Ended Data: 9/30/2007 9/30/2007 Net Interest Income $ 372,288 $ 965,066 Provision for loan losses 82,000 163,621 Non-interest income 10,599 47,841 Non-interest expense 444,986 1,303,954 Net loss (144,099 ) (454,668 ) Net loss per share, diluted (0.12 ) (0.39 ) Statements contained in this document, which are not historical facts, are forward-looking statements.Such forward-looking statements are necessary estimates reflecting our best judgment based on current information and involve a number of risks and uncertainties.Certain factors which could affect the accuracy of such forward-looking statements are identified in our public filings with the SEC and forward-looking statements contained in this document should be considered in light of those factors.There can be no assurance that such factors or other factors will not affect the accuracy of such statements. STOCK TRANSFER AGENT Registrar & Transfer Company Investor Relations Department 10 Commerce Drive Cranford, NJ 07016-3572 (800) 368-5948 www.rtco.com Registrar & Transfer Company makes it possible for you to update shareholder information online.If you have had a change in address or other shareholder information, visit www.rtco.com, click on investor relations, and make your changes now. FINANCIAL INFORMATION Shareholders, analysts, and others seeking financial information should contact: Ms. Paula S. King Chief Financial Officer BankGreenville Financial Corporation P.O. Box 6246 Greenville, SC29606 FINANCIAL CORPORATION 499 Woodruff Road Greenville, SC29607 (864) 335-2200 www.BankGreenville.com Member FDIC FINANCIAL CORPORATION P.O. Box6246 Greenville, SC 29606
